942 F.2d 795
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.WESTCHESTER MADRID ASSOCIATES, a California Partnership,Kevin R. Davis, an individual, Jemme Vinyard, anindividual, and Ranita Martin, anindividual, Plaintiffs-Appellants,v.AMERICAN CASUALTY COMPANY OF READING, PENNSYLVANIA, acorporation, Defendant-Appellee.
No. 90-56028.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 12, 1991.Decided Aug. 26, 1991.

1
Before CHAMBERS and WALLACE, Circuit Judges, and TANNER**, District Judge


2
ORDER*


3
Westchester Madrid Associates, appeal the grant of Defendant American Casualty Company's Motion to Dismiss pursuant to Fed.R.Civ.P. 12(b)(6).   We affirm for the reasons stated by the district court in its Order entered July 18, pursuant to Fed.R.Civ.P. 12(b)(6).   We affirm for the reasons stated by the district court in its Order entered July 18, 1990.


4
AFFIRMED.



*
 The Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3